Citation Nr: 0122142	
Decision Date: 09/07/01    Archive Date: 09/12/01

DOCKET NO.  99-08 421A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased disability rating for bilateral 
keratitis, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to March 
1946.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a August 1998, rating decision rendered by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) wherein an increased disability 
rating for the veteran's service connected bilateral 
keratitis was denied.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran's bilateral keratitis is productive of 
corrected visual acuity of 20/40 on the right and 20/50 on 
the left with no objective evidence of active keratitis, 
field loss, pain, rest-requirements, or episodic incapacity. 


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
bilateral keratitis have not been met. 38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2000); 38 C.F.R. § 4.84a, Diagnostic 
Codes 6001, 6078 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board must consider the impact of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) on this claim. McQueen v. 
Principi, No. 96-403 (U.S. Vet. App. Mar. 13, 2001) (per 
curiam).  The law provides that VA has a duty to assist 
veterans and other claimants in developing their claims for 
VA benefits.  The Board notes that the veteran's application 
for the benefit at issue is complete.  

The duty to assist also requires VA to make "reasonable 
efforts to obtain relevant records (including private 
records)."  38 U.S.C. § 5103A (West Supp. 2001); See also, 
66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified at 38 
C.F.R. § 3.159(c)).  VA is under an affirmative duty to 
obtain a claimant's pertinent service records.  The veteran's 
service medical records are associated with the claims 
folder.  Hence, the Board finds that the duty to assist the 
veteran in obtaining service medical records is satisfied.  

The duty to assist also requires that VA obtain all pertinent 
VA treatment records.  VA treatment and examination reports 
have been received.  In addition, VA has a duty to assist the 
veteran in obtaining relevant treatment records referenced by 
the veteran.  However, the evidence does not show that the 
veteran has referenced the existence of any relevant medical 
evidence that has not been associated with the claims folder.  
As VA has secured all medical records that the veteran has 
identified pertinent to his claim, VA's duty to assist the 
claimant in this regard is satisfied.  See 38 U.S.C. § 5103A 
(West Supp. 2001); see also, 66 Fed. Reg. 45,630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(c)).

The veteran has also been afforded VA examination in 
conjunction with this claim.  Accordingly, those aspects of 
the "duty to assist" are satisfied.  The veteran has been 
advised of the evidence that would be necessary for him to 
substantiate his claim, by means of statement of the case and 
supplemental statements of the case that have been issued 
during the appellate process.  See 38 U.S.C. § 5103(a) (West 
Supp. 2001); See also, 66 Fed. Reg. 45,630 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.159(c)(4)).

The RO has completed all development of this claim that is 
possible without further input by the veteran.  The veteran 
has been duly notified of what is needed to establish 
entitlement to the benefit sought, what the VA has done 
and/or was unable to accomplish, and what 
evidence/information he can obtain/submit himself.  
Accordingly, the Board finds that the requirements set forth 
in the VCAA with regard to notice and development of the 
veteran's claim, have been satisfied, and that returning the 
case to the RO to consider the requirements of VCAA would 
serve no useful purpose, but would needlessly delay appellate 
review.  There is no reasonable possibility that 
readjudication of the claim by the RO would produce a 
different result. 

I.  Evidentiary Background

Service connection for bilateral iridokeratitis was 
established by means of a May 1946 rating action as the 
evidence showed that the disability was incurred in active 
service.  A 10 percent disability evaluation was assigned 
effective April 1, 1946.  

By means of a January 1992 rating action, an increased 
disability evaluation for the veteran's service connected 
keratitis was denied.  While the veteran was provided with 
notice of this decision along with a copy of his appellate 
rights in January 1992, the evidence does not show that he 
filed a notice of disagreement to this action.  Accordingly, 
the January 1992 decision is final.  38 U.S.C.A. § 5108 (West 
1991 & Supp. 2000); see also 38 U.S.C.A. § 7104(b).

By means of an August 1998 rating action, an increased 
disability evaluation for the veteran's service connected 
keratitis was denied.  The veteran perfected a timely appeal 
of this decision to the Board contending that his disability 
was more severe than presently evaluated.  After a review of 
the evidence, the Board finds that his contentions are not 
supported by the evidence.  Accordingly, his claim fails.  

VA outpatient treatment records dated from March 1997 to June 
1998 primarily show treatment for diabetes mellitus.  These 
records show that the veteran complained of blurry vision and 
watering eyes.  In January 1998, the veteran's visual acuity 
was measured as 20/40+1 in the right eye and 20/50+1 in the 
left eye.  With use of corrective lenses, the veteran's 
visual acuity was measured as 20/30-1 in the right and 20/30-
2 in the left.  A June 1998 examination revealed epiphora 
from partially stenotic puncta.  Visual acuity with a new 
prescription was 20/30-2 in the right eye and 20/25 in the 
left eye. 

In August 1998, the veteran was afforded a VA eye 
examination.  The veteran indicated that his vision was good 
distant and near; however, he complained of watering in both 
eyes.  He had a negative history of glaucoma, trauma, 
surgery, monocular blindness, or diplopia.  Upon examination, 
the veteran demonstrated unaided distance visual acuity in 
the right eye of 20/200 corrected to 20/30+1 and unaided 
distance visual acuity in the left eye of 20/50 corrected to 
20/30-1.  Near vision was 20/80 in the right eye corrected to 
20/40 and 20/50 in the left eye corrected to 20/30.  The 
veteran's pupils and extraocular muscles were unremarkable.  
Visual field with finger counting revealed confrontation in 
all fields of gaze.  Slit lamp examination was remarkable for 
lids thickened, irregular, granular and mild injection.  
Stenotic puncta was noted in both eyes causing epiphoria in 
both eyes.  Pertinent diagnoses were bilateral cataracts, 
chronic lid dysfunction, compound hyperopic astigmatism and 
presbyopia, negative diabetic retinopathy bilaterally, and 
epiphoria caused by stenotic puncta.  

A November 1998 statement from a private physician indicates 
that the veteran complained of a history of watering eyes.  
The veteran's vision with glasses was 20/40+2 in the right 
eye and 20/25 in the left eye with pressures of 12 in the 
right and 13 in the left.  The physician noted that the 
veteran's corneas showed no evidence of keratitis with a 
normal appearing cell count and some arcus inferiorly.  
Blepharitis was noted in all four eyelids.  The veteran was 
noted to have cataracts in both eyes; however, they were not 
severe enough to warrant surgery.  Final diagnosis was 
punctal stenosis in both lower lids, blepharitis, and 
cataracts.  The examiner stated that he could "see no ocular 
disability from keratitis which has apparently healed in past 
years."  The veteran's symptoms were associated with his 
blepharitis which caused chronic irritation and increased 
tear outflow.  The examiner reported that the veteran's "eye 
problems are minor in nature, not causing disability and can 
be controlled with treatment and minimally invasive three 
snip punctal surgery."

In May 1999, the veteran was afforded a VA eye examination.  
The examination report indicates that the veteran reported a 
mild decrease in his near vision with his current glasses and 
that his eyes continued to water frequently.  No other vision 
complaints were noted.  Uncorrected visual acuities at 
distance were 20/200 in the right eye and 20/50 in the left 
eye.  Uncorrected visual acuities up close were 20/80 in the 
right eye and 20/50 in the left eye.  Corrected visual 
acuities at distance were 20/25-2 in the right eye and 20/30-
2 in the left eye.  Corrected visual acuities up close were 
20/40 in the right eye and 20/30 in the left eye.  Visual 
fields were full to finger counting in both eyes.  Slit lamp 
examination revealed blepharitis in both eyes and stenotic 
puncta in both eyes.  There was mild crusting on the lashes, 
conjunctiva were white and quiet in both eyes.  The cornea 
showed 1+ arcus in both eyes.  Debris in the tear film was 
noted in both eyes.  The examiner noted no keratitis in 
either eye.  The lenses showed 2+ nuclear sclerosis and fleck 
cataracts.  There was no evidence of any non-diabetic 
retinopathy in either eye.  The examiner noted that the 
veteran had compound hyperopic astigmatism in the right eye 
and astigmatism in the left eye.  Presbyopia was noted in 
both eyes.  The veteran demonstrated chronic epiphora 
secondary to stenotic puncta in both eyes and bilateral 
cataracts.  He was noted to have chronic lid dysfunction in 
both eyes and non-proliferative diabetic retinopathy.  He 
showed no evidence of keratitis and the examiner noted that 
his blepharitis was completely unrelated to his punctual 
stenosis in both eyes.

In April 2000, the veteran was afforded a hearing before RO 
personnel.  He testified that his eyes were "deteriorating" 
to the point that he could hardly see.  When watching 
television, the image would blur.  His eyes continued to 
water and surgery had been recommended.  It was hard for him 
to read.  

An April 2000 VA examination report indicates that the 
veteran complained of excessively watering of his eyes with 
the right eye being more severe.  He indicated that his near 
vision had become worse recently.  The examination report 
indicates that his uncorrected visual acuity in the right eye 
was 20/200 and his uncorrected visual acuity in the left eye 
was 20/50.  His right eye was best corrected to 20/30 and his 
left eye was best corrected to 20/50.  His pupils were normal 
and his extraocular muscles were full in both eyes.  His 
visual fields were full to confrontation in both eyes.  Slit 
lamp examination was significant for punctal stenosis of the 
lids of each eye.  Conjunctivae and irises were normal.  His 
corneas displayed arcus with negative punctate keratitis.  
His lenses displayed a +2 nuclear sclerosis with mild 
posterior subcapsular cataract in both eyes.  Pertinent 
diagnoses was bilateral punctal stenosis, bilateral; diabetes 
without retinopathy in both eyes; dry eye syndrome, both 
eyes; and hyperopic astigmatic with presbyopia, both eyes.

II.  Analysis

 The veteran's disability is currently rated under 38 C.F.R. 
§ 4.84a, Code 6001, pertaining to keratitis.  The disability, 
in chronic form, is rated according to impairment of visual 
acuity or field loss, pain, rest-requirements, or episodic 
incapacity, combining an additional 10 percent during 
continuance of active pathology.  

Impairment of central visual acuity is evaluated from 
noncompensable to 100 percent based on the degree of the 
resulting impairment of visual acuity.  38 C.F.R. § 4.84a, 
Diagnostic Codes 6061 to 6079.  A 10 percent rating is 
warranted for impairment of central visual acuity when vision 
in one eye is correctable to 20/50 and vision in the other 
eye is correctable to 20/40.  38 C.F.R. § 4.84a, Diagnostic 
Code 6078.  A 20 percent disability rating is warranted for 
visual acuity of 20/50 in one eye and 20/70 in the other eye.  
Diagnostic Code 6078.  (2000).

In applying ratings for impairment of visual acuity, a person 
not having the ability to read at any one of the scheduled 
steps or distances, but reading at the next scheduled step or 
distance, is to be rated as reading at the latter step or 
distance.  38 C.F.R. § 4.83.

In the present case, the medical evidence of record indicates 
that the veteran's eye condition has been stable over the 
past several years without evidence of active keratitis.  
While the veteran has complained of excessive watering in his 
eyes, this symptom has been attributed to nonservice 
connected eye disorders.  Recent medical evidence of record 
shows that his corrected visual acuity, at worst, is 20/40 on 
the right and 20/50 on the left.  Moreover, there is no 
objective evidence that residuals of the veteran's keratitis 
includes field loss, pain, rest-requirements, or episodic 
incapacity.  Thus, he clearly does not meet the schedular 
requirements for a rating in excess of 10 percent; the 
preponderance of the evidence is against the claim for a 
rating in excess of 10 percent for bilateral keratitis.

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court of 
Veterans' Appeals (Court) held that the Board does not have 
jurisdiction to assign an extraschedular rating under 38 
C.F.R. § .3321 (b)(1) in the first instance.  The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the laws and regulations.  In Bagwell v. 
Brown, 9 Vet. App. 337 (1996), the Court clarified that it 
did not read the regulation as precluding the Board from 
affirming an RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321 (b)(1) 
or from reaching such a conclusion on its own.  Moreover, the 
Court did not find the Board's denial of an extraschedular 
rating in the first instance prejudicial to the veteran, as 
the question of an extra schedular rating is a component of 
the appellant's claim and the appellant had full opportunity 
to present the increased rating claim before the RO.  
Bagwell, at 339.  Consequently, the Board will consider 
whether this case warrants the assignment of an 
extraschedular rating.

This 10 percent disability rating for keratitis, according to 
the Schedule, does not preclude the Board from granting 
higher ratings for this disability.  In exceptional cases 
where schedular evaluations are found to be inadequate, 
consideration of "an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service connected disability" is made.  38 C.F.R. § 
3.321 (b)(1) (2000).  The Board must find that the case 
presents such an exceptional or unusual disability picture, 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the Schedule.  Id.

The Board finds that the schedular evaluations in this case 
are not inadequate.  A full range of ratings, from zero to 
100 percent, exists in the Schedule that anticipates greater 
disability of the eye.  The record does not establish a basis 
to support a higher rating under the Schedule.  Additionally, 
the Board finds no evidence of an exceptional disability 
picture in this case.  The record does not show that the 
veteran has required periods of hospitalization for his 
service connected eye disorder.  The record also does not 
show that this condition has markedly interfered with his 
employment.    For the reasons noted above, the Board 
concludes that any impairment resulting from the keratitis is 
adequately compensated by the rating now assigned.  
Therefore, extraschedular consideration under 38 C.F.R. § 
3.321(b) (2000) is not warranted in this case.


ORDER

An increased disability rating for bilateral keratitis, 
presently evaluated as 10 percent disabling, is denied. 



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals



 

